Citation Nr: 0506638	
Decision Date: 03/09/05    Archive Date: 03/21/05

DOCKET NO.  03-17 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Whether the veteran was entitled to a rating in excess of 
20 percent for residuals of vertebral body fracture at L-1 
and degenerative arthritis of the lumbar spine at the time of 
his death for accrued benefit purposes.

3.  Eligibility to Dependents' Educational Assistance under 
38 U.S.C. § 35.



ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran served on active duty from February 1945 to 
October 1945.  He died on May [redacted], 2001.  The appellant is the 
veteran's widow.  This case comes before the Board of 
Veterans' Appeals (Board) on appeal from adverse rating 
decisions by the Nashville, Tennessee, Regional Office (RO) 
of the Department of Veterans Affairs (VA).  As addressed in 
the decision below, the Board has rephrased the issues 
certified for appeal to better reflect the procedural posture 
of the claims.


FINDINGS OF FACT

1.  The veteran died on May [redacted], 2001, from acute respiratory 
failure possibly secondary to bilateral pneumonia with other 
underlying conditions contributing to death as congestive 
heart failure, vascular dementia and coronary artery disease.

2.  At the time of his death, the veteran was service 
connected for residuals of compression fracture of the lumbar 
spine with degenerative joint disease of the lumbar spine, 
rated as 20 percent disabling, and degenerative joint disease 
of the dorsal spine, rated as 10 percent disabling.

3.  The preponderance of the evidence demonstrates that the 
veteran's coronary artery disease was not manifested in 
service, or within one year from his separation from service, 
and there is no competent evidence that the cause of his 
death is related to event(s) during active service and/or to 
his service connected disability of the thoracolumbar spine.

4.  Since 1992, the veteran's lumbar spine loss of motion had 
been no more than moderate in degree and absent demonstrable 
deformity of a vertebral body.


CONCLUSIONS OF LAW

1.  A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to cause the 
veteran's death.  38 U.S.C.A. §§ 1110, 1112, 1310, 5107 (West 
2002); 38 C.F.R. § 3.303, 3.307, 3.309, 3.312 (2004).

2.  The criteria for entitlement to accrued benefits for 
residuals of vertebral body fracture at L-1 and degenerative 
arthritis of the lumbar spine have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 U.S.C.A. § 5121 (West 2002); 
38 C.F.R. §§3.321(b), 4.40, 4.45, 4.71a, Diagnostic Code 5292 
(1992-2001); 38 C.F.R. § 3.1000 (2004).

3.  Eligibility requirements for Dependents' Educational 
Assistance under 38 U.S.C. § 35 have not been met.  
38 U.S.C.A. §§ 3500, 3501 (West 2002); 38 C.F.R. §§ 3.807, 
21.3020, 21.3021 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Procedural posture

The Board notes that, during his lifetime, the veteran had 
filed a claim for an increased rating for lumbar spine 
disability by means of a VA Form 21-4138 filing received 
March 1992.  A previous RO decision in March 1948 had 
established a 20 percent disabling for his lumbar spine 
disability.  An RO rating decision dated May 1992 denied a 
rating in excess of 20 percent for the service connected 
lumbar spine disability.  In June 1992, the RO received a 
document from the veteran clearly expressing a notice of 
disagreement (NOD) with the 20 percent evaluation for his 
lumbar spine disability.  Following VA examinations, the RO 
issued another rating decision on March 5, 1993, continuing 
the 20 percent rating for the veteran's lumbar spine 
disability, and assigning a separate 10 percent rating for 
degenerative arthritis and reduced range of motion of the 
thoracic spine.

Thereafter, the RO sent the veteran a letter, dated in March 
1993, notifying him that his appeal was being closed as he 
had been granted the benefits sought on appeal.  However, the 
schedular criteria in effect at the time allowed for a higher 
rating for limitation of lumbar spine motion, see 38 C.F.R. 
§ 4.71a, Diagnostic Code 5292 (1992), and the law presumes 
that the veteran was seeking the maximum allowable benefit 
under law.  AB v. Brown, 6 Vet. App. 35, 38 (1992) ("the 
claimant will generally be presumed to be seeking the maximum 
benefits allowed by law and regulation, and it follows that 
such a claim remains in controversy where less than the 
maximum available benefit is awarded.").  As such, the 
veteran was entitled to have the RO issue a Statement of the 
Case (SOC) in order to allow him the opportunity to perfect 
an appeal, if he so desired.  See Manlincon v. West, 12 Vet. 
App. 238 (1999).  This claim, therefore, did not become final 
and remained pending at the time of the veteran's death.

The appellant is essentially seeking entitlement to 
compensation benefits accrued to the veteran during his 
lifetime.  In a rating decision dated April 8, 1999, the RO 
denied the veteran's claim for a rating in excess of 20 
percent for lumbosacral spine disability.  In September 1999, 
the appellant, as legal guardian on behalf of her husband, 
filed an NOD with respect to the denial of a higher rating.  
The veteran died while this appeal was pending, and the RO 
subsequently denied a claim for accrued benefits.  The 
appellant initiated an appeal with respect to that claim, and 
an SOC was issued.  Also pending were claims of CUE in RO 
rating decisions dated May 5, 1992, March 5, 1993, April 8, 
1998 and December 1, 2000 denying a rating in excess of 20 
percent for lumbosacral spine disability.

The issues certified for appeal to the Board were 
characterized as claims involving CUE on the part of the RO 
in final rating decisions dating back to 1992.  For the 
reasons cited above, the Board finds that none of the RO 
decisions since 1992 have become final on the issue of 
entitlement to a rating in excess of 20 percent rating for 
lumbosacral spine disability.  Thus, the appellant is 
entitled to have her accrued benefits claim reviewed on the 
merits rather than under the legal burden of clear and 
unmistakable error.  The appellant has argued the claim on 
the merits, and initiated an appeal on the accrued benefits 
claim.  Thus, the Board finds that no prejudice accrues to 
the appellant in recharacterizing her claim and conducting a 
merits review under a more beneficial legal standard to the 
appellant.

II.  Factual Summary

Briefly summarized, the veteran's service medical records 
reflect that he incurred a compression-type fracture of the 
L1 vertebra after a 12-foot fall on an obstacle course.  His 
x-ray examination reports described a compression fracture of 
the superior portion of L1 showing some impaction and 
displacement of the proximal fragment as well as a slight 
narrowing of the anterior portions of L1 as compared to L2.  
His thoracic spine showed slight developmental distortion 
with shallow Schmorl's nodes and hypertrophic changes.  He 
described his symptoms as pain of his back and posterior 
aspect of the left thigh and leg exacerbated by prolonged 
use.  His physical findings were significant for muscle spasm 
and limitation of motion from the 5th dorsal to the 5th lumbar 
spine absent any evidence of neurological involvement or cord 
symptoms.  He was placed in a body cast.  He was medically 
discharged in October 1945 as his lumbar spine disability was 
deemed incapacitating due to an inability to stand or walk 
for extended periods of time.

By means of a rating decision dated October 1945, the RO 
granted service connection for residuals of fracture body of 
lumbar vertebra with pain in left hip, and assigned an 
initial 40 percent evaluation.

Thereafter, the veteran voiced complaint of an inability to 
work due to low back pain aggravated by use.  His private and 
VA examination reports described limitation of lumbar spine 
motion with tenderness over the spinous processes of the 1st 
vertebra, but no neurologic deficits.  An x-ray examination 
in June 1946 found no demonstrable fracture except the 
transverse process left of the 3rd lumbar seemed slightly 
irregular in outline and resembled an old united fracture.  
An x-ray examination in September 1947 was interpreted as 
showing excellent alignment of the lumbo-sacral structures 
with no evidence of bony abnormality or pathology.  Medical 
statements from his private physicians at that time indicated 
that he was only capable of performing sedentary-type 
occupations. 

VA examination in 1948 noted that the veteran was wearing a 
Spencer corset with steels in his back to help alleviate his 
occasionally incapacitating symptoms of painful lumbo-sacral 
and left sacro-iliac joints with left sciatic nerve 
involvement, and tenderness over articulation of L1 and L2.  
He had pain on extreme ranges of motion and was unable to 
touch his toes, but had no pain on moderate range of motion.  
His x-ray examination was interpreted as showing normal 
alignment and bony outline.  By means of a rating decision 
dated March 1948, the RO reduced the disability evaluation to 
a 20 percent rating.

In April 1948, the veteran submitted a medical statement 
recommending a period of hospitalization due to recurrent 
attacks of pain in his lower back and left sacroiliac joint, 
especially his left leg and sciatic nerves.  His diagnosis at 
that time was reported as arthritis of the lumbar spine and 
sacroiliac joints with left sacroiliac nerve neuritis.  His 
symptoms were being treated with diathermy, salicylates and 
vitamins.  However, VA examinations in March 1949 
demonstrated slight limitation of forward bending with normal 
motion in all other ranges.  His posture was good with no 
muscle spasm or atrophy present.  A neuropsychiatric 
examination offered an assessment of "[p]sychoneurosis, 
conversion reaction, moderate degree, characterized by 
myalgic and arthralgic pains in back, left leg and left 
shoulder, following trauma."  VA neuropsychiatric 
examination in November 1953 reflected his complaint of loss 
of working time due to exacerbations of lumbar spine 
disability, but his neurologic examination was "essentially 
negative" except for trunk flexion limitations due to pain, 
a 1/2" loss of circumference of the left thigh, limited 
straight leg raising, diminished left ankle jerk and 
hypesthesia and hypalgesia of the left lower extremity.  He 
was given an assessment of a ruptured L5-S1 intervertebral 
disc on the left side.

In pertinent part, the veteran filed a claim for an increased 
rating for lumbar spine disability by means of a VA Form 21-
4138 filing received March 1992.  His VA clinic records 
reflected his complaint of a progressive worsening of lower 
back pain with pain radiating to his left lower extremity.  
He was obtaining partial relief of symptoms with Motrin, 
Parafon Forte, Tylenol and heat application.  His physical 
findings were significant for positive left leg straight leg 
raising with anesthesia.  In February 1992, his back 
movements were described as "markedly impaired in all 
directions."  A VA x-ray examination report, dated November 
1991, was interpreted as follows:

Report:
LUMBAR SPINE --- ATHEROSCLEROSIS OF THE 
ABDOMINAL AORTA IS NOTED, WITH ILIAC ARCH 
CALCIFICATIONS.  THERE ARE OPACITIES 
PROJECTED AT THE LEVEL OF THE BODY OF THE 
PUBIC BONE BILATEARLLY, WHICH MAY BE BONY, 
OR MAY THE PRESENT OF PROSTATIC CALCULI.  
THERE IS MARGINAL DEMONSTRATION OF 
DEGENERATIVE CHANGE IN BOTH HIPS.  
EXTENSIVE HYPERTROPHIC AND SCLEROTIC 
DEGENERATIVE CHANGES ARE PRESENT ALONG THE 
LUMBAR SPINE AND LOWER THORACIC SPINE, 
WITH BONY BRIDGING ANTERIORLY OF VERTEBRAL 
BODIES FROM T-11 DOWN TO L2, AND SCLEROTIC 
CHANGES ABOUT APOPHYSEAL JOINTS AND THE 
RIGHT AND LEFT SACRAL ILIAC JOINTS.  THERE 
IS NARROWING OF THE LUMBO- SACRAL 
INTERSPACE.  THERE IS NO APPRECIABLE 
INDICATION OF ACUTE BONY CHANGES IN THE 
LUMBAR REGION.  THERE ARE NO PREVIOUS 
FILMS FOR COMPARISON.

Impression:
1-ATHEROSCLEROSIS	2-PROBABLY PROSTATIC 
CALCULI.  3-DEGENERATIVE CHANGES IN BOTH 
HIPS.  4-EXTENSIVE HYPERTROPHIC AND 
SCLEROTIC DEGENERATIVE CHANGES OF THE 
LUMBAR SPINE AND LOWER THORACIC SPINE, 
WITH NARROWIN[G] OF THE LUMBOSACRAL 
INTERSPACE.

A December 1991 x-ray examination report described moderately 
severe degenerative changes manifested by marginal spurring 
and facet hypertrophy and resultant central and lateral 
stenosis.

By means of a rating decision dated May 1992, the RO denied a 
rating in excess of 20 percent for the service connected 
lumbar spine disability.

In September 1992, the veteran presented for VA examination 
complaining of constant low back pain as well as pain in his 
shoulder blades.  He also had arthritic symptoms in his hips, 
knees, ankles and fingers.  He obtained partial relief of 
symptoms with Ibuprofen and occasional use of muscle 
relaxers.  He had retired from work in 1982 due to age and a 
heart condition.  He tried to walk regularly, but had been 
recently limited due to a heart condition complicated by 
coronary artery bypass surgery.  On physical examination, he 
was able to ambulate independently but was unable to do much 
maneuvering due to his heart surgery one week previously.  
Further examination was deferred due to the veteran's 
convalescent status.  He was given diagnoses of history of 
compression fracture of the 1st vertebra in 1945; 
degenerative arthritis of the lumbar and thoracic spine; and 
recent coronary artery bypass surgery which precluded 
physical examination and manipulation of the back.

The veteran underwent another VA examination in January 1993 
with benefit of review of his claims folder.  At that time, 
he complained of chronic thoracic and lumbar spine pain that 
was worse in the lumbar spine area.  His discomfort was 
exacerbated by bending, prolonged standing, and weather that 
was cold and damp.  He had slight numbness of the posterior 
and lateral surfaces of the left lower leg, but reported that 
his sciatic symptoms initially noted in service had resolved.  
On examination, he ambulated independently but walked with a 
slight limp avoiding weight bearing on the left leg.  His 
back was non-tender to palpation.  His postural and fixed 
abnormalities were described as "slight kyphosis of the T 
spine."  His musculature was described as normal.  He was 
capable of forward flexion to 55 degrees, backward extension 
to 8 degrees, left lateral flexion to 20 degrees, right 
lateral flexion to 15 degrees and lateral flexion to 20 
degrees.  There was slight discomfort on extremes of motion.  
There was no sciatic type pain on straight leg raising in 
either leg with intact motor function.  On sensory testing, 
there was some decrease in sharp and dull discrimination over 
the posterior and lateral surfaces of the left lower leg.  
However, proprioception was intact in both feet.  Deep tendon 
reflexes were 2+ in both knees and +1 in both ankles.  His x-
ray examination reports were interpreted as follows:

Report:
THE LATERAL VIEW OF THE LUMBAR SPINE SHOWS 
INCREASED KYPHOSIS OF T LOWER DORSAL 
SPINE.  THE AP VIEW SHOWS SLIGHT LEFT 
SCOLIOSIS.  OF T UPPER DORSAL SPINE.  
THERE ARE MARKEDLY ADVANCED ARTHRITIC 
CHANGES PRESENT THROUGHOUT WITH COMPLETE 
BRIDGING OF ALL THE DORSAL VERTEB[RAL] 
BODIES ANTERIORLY AND LATERALLY.  THERE IS 
NO APPARENTLY WELL HEALE[D] FRACTURE OF 
THE B[O]DY OF T11.
Impression:
MARKEDLY ADVANCED ARTHRITIC CHANGE[S] ARE 
PRESENT THROUGHOUT THE ENTI[RE] DORSAL 
SPINE.

Report:
THERE ARE MARKEDLY ADVANCED ARTHRITIC 
CHANGES PRESENT THROUGHOUT T[HE] ENTIRE 
LUMBAR SPINE WITH COMPLETE OBLITERATION OF 
THE LUMBOSACRAL INTERSPACE, ALSO THERE ARE 
MARKED ARTHRITIC CHANGES INVOLVING THE 
ARTICULAR FACET JOINTS.  THERE IS COMPLETE 
BRIDGING BETWEEN THE UPP[ER] LUMBAR 
VERTEBRAL BODIES ANTERIOR BY THE 
ARTHRITIS.  THERE IS NO EVIDENCE OF RECENT 
FRACTURE OR DISLOCATION PRESENT.  THERE IS 
ADVANCED CALCIFICATION OF THE DISTAL 
ABDOMINAL AORTA AND THE PROX[IMAL] ILIAC 
ARTERIES.
Impression:
MARKEDLY ADVANCED ARTHRITIC CHANGES 
THROUGHOUT WITH COMPLETE OBLITERATION OF 
THE LUMBOSACRAL INTERSPACE (DISC SYNDROME)

By means of a rating decision dated March 5, 1993, the RO 
continued the 20 percent rating for the veteran's lumbar 
spine disability, and assigned a separate 10 percent rating 
for degenerative arthritis and reduced range of motion of the 
thoracic spine.

By means of a VA Form 21-4138 filing received October 1997, 
the veteran filed a claim for an increased rating noting his 
paralysis of his left side and total disablement following a 
"stroke."

Thereafter, the RO associated with the claims folder VA 
records showing that the veteran was hospitalized on March 
12, 1997, due to a cerobrovascular accident with subsequent 
left hemiplegia secondary to complete right carotid 
occlusion.  He was discharged on May 2, 1997, with no 
treatment for his lumbar spine disability noted.

In January 1998, the veteran underwent multiple VA specialty 
examinations.  He was noted to be effectively permanently 
bed-ridden with no apparent left eye vision, and left-sided 
paralysis requiring full left arm and left ankle braces.  His 
aid and attendance examination determined that he required an 
attendant for all activities of daily living.  His mental 
status examination indicated an impression of cognitive 
dementia due to vascular problems.  His spine examination was 
limited due to his bedridden status, but x-ray examinations 
were obtained.  His lumbar spine x-rays revealed an old 
compression fracture of L1 with mild narrowing of disc space 
at L3, L4, L5 and S1.  There were moderate spurs on vertebral 
bodies consistent with spondylosis with the vertebral bodies 
noted to be osteoporotic.  He was given a diagnosis of 
moderate to severe degenerative joint disease and 
osteoporosis of the lumbar spine.

In a rating decision dated April 8, 1999, the RO continued 
the 20 percent rating for the veteran's lumbar spine 
disability.  In September 1999, the veteran's legal guardian 
(his wife) filed a notice of disagreement (NOD) with the RO's 
denial of a higher rating for lumbosacral spine disability, 
and raised CUE claims as follows:

PLEASE REOPEN MY CLAIM FOR AN INCREASE IN 
MY S/C BACK CONDITION, WHICH I FEEL A "CLEAR 
AND UNMISTAKABLE ERROR" WAS MADE IN MY RATING 
BACK IN 1992.  38 CFR PART 4, SECTION 4.71a 
(Code 5285) WHICH I AM RATED UNDER WAS CLEARLY 
NOT FOLLOWED.  IT STATES "RATE WITH DEFINITIVE 
LIMITED MOTION, OR MUSCLE SPASM, ADDING 10% 
FOR DEMONSTRABLE DEFORMITY OF VERTEBRAL BODY."  
PLEASE READ ATTACHED C&P EXAMS WHICH CLEARLY 
STATE (2 Sep. 1992) 'HISTORY OF ANY FRACTURE 
WAS NOT GIVEN TO RADIOLOGIST," THIS VETERAN 
HENSE DID NOT RECEIVE A PROPER EXAM.  C&P (2 
Sep. 1992) & (7 Jan. 1993) STATE "MARKEDLY 
ADVANCED ARTHRITIC CHANGES THROUGHOUT LS/TS," 
WITH (SCOLIOSIS) [DEFORMITY OF VERTEBRAL 
BODY].  C&P ALSO STATES SEVERE DJD ARTHRITIS 
OF L.S.  C&P ALSO STATES "ARTHRITIC PROBLEMS 
ARE LIKELY DUE TO ORIGINAL BACK INJURY."
	PLEASE NOTE ATTACHED V.A. FORM 21-0584 
(CONFIRMED RATING DECISION) DATED 5/5/92, 
STATES "VETERAN HAS SOME D.J.D. IN HIS BACK.  
THERE IS NO EVIDENCE OF DECREASED RANGE OF 
MOTION IN THE BACK."  PLEASE NOTE DOCTOR'S 
EXAMINATION DATED 2/13/92 (ATTACHED) STATES 
"BACK MOVEMENTS MARKEDLY IMPAIRED IN ALL 
DIRECTIONS," ALSO STATES "X-RAYS SHOW GROSS 
DEGENERATIVE CHANGES."  PLEASE RECONSIDER THIS 
ERROR AND CORRECT A WRONG TO ME."

The veteran underwent another VA examination in November 
1999.  His physical examination was difficult because of his 
bedridden status and range of motion testing was unable to be 
performed.  The examiner was able to lift the veteran to 
determine the absence of points of tenderness with no 
evidence of significant deformity.  He was completely 
paralyzed on the left side, including the upper and lower 
extremities.  He also had subtle weakness in the right upper 
and lower extremities.  His other significant conditions 
included dysphagia, dysarhthria and urinary incontinence with 
indwelling Foley's catheter.  Obtaining another x-ray 
examination was contraindicated, and review of x-rays in 1998 
suggested avascular necrosis of the right femoral head with 
advanced degenerative joint disease of the right hip.  He was 
given a diagnosis of history of fracture of the lumbar 
vertebra.

In a rating decision dated December 1, 2000, the RO denied an 
increased rating for lumbar spine disability, and denied the 
CUE claims.

In January 2002, the veteran's guardian submitted the 
following argument in support of the claims:

PLEASE CONSIDER THIS MY N.O.D. WITH YOUR 
RATING DECISION OF 12/01/00.  I DISAGREE WITH 
ISSUE IN THAT I FEEL 20% WAS NOT RIGHT AND I 
SHOULD HAVE BEEN HIGHER DUE TO THE EXAMINER 
CLEARLY STATES "HE DID NOT GO ANY FURTHER, 
BECAUSE I WAS BEDRIDDEN," HOW COULD THIS HAVE 
BEEN A PROPER EXAM, HE ALSO STATES "MODERATE 
TO SEVERE DJD," THIS SHOULD AT LEAST SHOW THAT 
I HAVE SEVERE LIMITATION OF MOTION."  ISSUE #2 
I DISAGREE WITH IN THAT I FEEL THAT THIS 
DECISION COULD NOT BE MADE UNLESS THE EXAMINER 
DID A COMPLETE EXAM, WHCH YOU CLEARLY STATE 
WAS NOT DONE AND THAT HE USED INFO FROM EXAM 
IN 1998 WHICH WAS NOT DONE IN ACCORDANCE WITH 
38 CFR.

In pertinent part, the veteran's VA clinic records show that 
he was receiving long-term VA nursing care with complaints of 
chest pain and generalized seizure activity beginning in 
December 2000.  He was bedridden and required nursing care 
for his activities of daily living.  No specific treatment of 
the lumbar and/or dorsal spines was noted.  He developed 
increasing shortness of breath on May 22, 2002 with clinical 
assessments of congestive heart failure and questionable 
aspiration pneumonia.  He expired on May [redacted], 2001.

The veteran's death certificate indicates that he died on May 
[redacted], 2001 with the immediate cause of his death listed as 
acute respiratory failure possibly secondary to bilateral 
pneumonia.  Other underlying conditions listed as leading to 
the immediate cause of death are identified as congestive 
heart failure, vascular dementia and coronary artery disease.

III.  Cause of death

In order to establish service connection for cause of death, 
the evidence of record must show that a disability incurred 
in or aggravated by active service either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310 (West 2002).  The VA regulation implementing 
the cause of death statute, 38 C.F.R. § 3.312, reads as 
follows:

(a) General.  The death of a veteran will be 
considered as having been due to a service-
connected disability when the evidence 
establishes that such disability was either 
the principal or a contributory cause of 
death.  The issue involved will be determined 
by exercise of sound judgment, without 
recourse to speculation, after a careful 
analysis has been made of all the facts and 
circumstances surrounding the death of the 
veteran, including, particularly, autopsy 
reports.

(b) Principal cause of death.  The service-
connected disability will be considered as the 
principal (primary) cause of death when such 
disability, singly or jointly with some other 
condition, was the immediate or underlying 
cause of death or was etiologically related 
thereto.

(c) Contributory cause of death.  (1) 
Contributory cause of death is inherently one 
not related to the principal cause.  In 
determining whether the service-connected 
disability contributed to death, it must be 
shown that it contributed substantially or 
materially; that it combined to cause death; 
that it aided or lent assistance to the 
production of death.  It is not sufficient to 
show that it causally shared in producing 
death, but rather it must be shown that there 
was a causal connection.

(2) Generally, minor service-connected 
disabilities, particularly those of a static 
nature or not materially affecting a vital 
organ, would not be held to have contributed 
to death primarily due to unrelated 
disability.  In the same category there would 
be included service-connected disease or 
injuries of any evaluation (even though 100 
percent disabling) but of a quiescent or 
static nature involving muscular or skeletal 
functions and not materially affecting other 
vital body functions.

(3) Service-connected diseases or injuries 
involving active processes affecting vital 
organs should receive careful consideration as 
a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of 
whether there were debilitating effects and 
general impairment of health to an extent that 
would render the person materially less 
capable of resisting the effects of other 
disease or injury primarily causing death.  
Where the service-connected condition affects 
vital organs as distinguished from muscular or 
skeletal functions and is evaluated as 100 
percent disabling, debilitation may be 
assumed.

(4) There are primary causes of death which by 
their very nature are so overwhelming that 
eventual death can be anticipated irrespective 
of coexisting conditions, but, even in such 
cases, there is for consideration whether 
there may be a reasonable basis for holding 
that a service-connected condition was of such 
severity as to have a material influence in 
accelerating death.  In this situation, 
however, it would not be reasonable to hold 
that a service-connected condition accelerated 
death unless such condition affected a vital 
organ and was of itself a progressive or 
debilitating nature.

Service connection connotes many factors but basically means 
that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with active service, or if preexisting 
such service, was aggravated therein.  38 C.F.R. § 3.303(a) 
(2004).  See 38 U.S.C.A. § 1110 (West 2002).  Certain chronic 
diseases, such as arteriosclerosis, which manifest to a 
degree of 10 percent or more within one year from separation 
from active service may be service connected even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 
3.307(a), 3.309(a) (2004).

The claimant bears the burden to present and support a claim 
of benefits.  38 U.S.C.A. § 5107(a) (West 2002).  In 
evaluating claims for compensation benefits, the Board shall 
consider all information and lay and medical evidence of 
record.  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the Board shall give the benefit 
of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 
2002).

VA has defined competency of evidence as follows: 

(1)  Competent medical evidence means 
evidence provided by a person who is 
qualified through education, training, or 
experience to offer medical diagnoses, 
statements, or opinions.  Competent medical 
evidence may also mean statements conveying 
sound medical principles found in medical 
treatises.  It would also include statements 
contained in authoritative writings such as 
medical and scientific articles and research 
reports or analyses.
(2)  Competent lay evidence means any 
evidence not requiring that the proponent 
have specialized education, training, or 
experience.  Lay evidence is competent if it 
is provided by a person who has knowledge of 
facts or circumstances and conveys matters 
that can be observed and described by a lay 
person.

38 C.F.R. §3.159(a) (2004).

The record establishes that the veteran died on May [redacted], 2001.  
His death certificate identified the immediate cause of death 
as acute respiratory failure possibly secondary to bilateral 
pneumonia with other underlying conditions contributing to 
death as congestive heart failure, vascular dementia and 
coronary artery disease.  There is no competent evidence to 
the contrary.

The appellant does not dispute the ultimate cause of the 
veteran's death.  Rather, she argues that the veteran's 
service connected disability of the lumbar and dorsal spines 
caused him to become bedridden and more susceptible to 
contracting pneumonia.  The factual evidence of record 
indicates that the veteran's service connected lumbar spine 
disability did not prevent him from independently ambulating, 
or otherwise render him bedridden, prior to his non-service 
connected cerebrovascular accident in 1997.  His 
cerebrovascular accident in March 1997 rendered him bedridden 
as a result of left hemiplegia secondary to complete right 
carotid occlusion.  The appellant's recitation of the facts 
in this case, while well-intentioned, is not borne out by the 
factual evidence of record.  

More importantly, the appellant's self-diagnosis and opinion 
in this case holds no probative as lay persons are not deemed 
competent to render opinions involving medical causation and 
etiology, particularly the cause of death.  Barfield v. 
Brown, 5 Vet. App. 8 (1993) (a lay person is not competent to 
opine as to medical cause of death).  There is no competent 
evidence of record that the veteran's service connected 
disability of the musculoskeletal system was so debilitating 
as to render him person materially less capable of resisting 
the effects of his non-service connected causes of death.  
See 38 C.F.R. § 3.312 (2004).  The Board further notes that 
there is no evidence, or argument, suggesting that the 
veteran's coronary artery disease was related to event(s) in 
service or manifest or within the one-year presumptive period 
following his discharge from service.  See 38 C.F.R. 
§§ 3.307(a), 3,309(a) (2004).

Based upon the above, the Board finds that the preponderance 
of the evidence demonstrates that the veteran's coronary 
artery disease was not manifested in service, or to a 
compensable degree within one year from his separation from 
service, and there is no competent evidence that the cause of 
his death is related to event(s) during active service and/or 
to his service connected disability of the thoracolumbar 
spine.  The Board has given consideration of the opinion by 
the appellant, but finds that her lay opinion in and of 
itself in not competent to establish the necessary nexus in 
this case.  Barfield, 5 Vet. App. 8 (1993).  The claim for 
service connection for the cause of the veteran's death, 
therefore, must be denied.  The benefit of the doubt rule is 
not for application.  38 U.S.C.A. § 5107(b) (West 2002).  See 
Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001) 
(benefit of doubt rule does not apply when preponderance of 
the evidence is against a claim).

IV.  Accrued benefit claim

As indicated in Section I of this decision, the Board finds 
that the veteran had a claim for an increased rating for 
lumbar spine disability pending since 1992 at the time of his 
death.  The appellant seeks entitlement to VA benefits which 
accrued during the veteran's lifetime.  Where death occurred 
on or after December1, 1962, periodic monetary benefits 
authorized under laws administered by VA, to which a payee 
was entitled at his death, due and unpaid for a period not to 
exceed 2 years prior to the last day of entitlement will, 
upon the death of such person, be paid to his spouse.  
38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 3.1000 (2004).

The veteran's increased rating claim had been pending since 
1992, and the law at the time of the RO's 1992 decision until 
the time of the veteran's death provided a 20 percent rating 
for lumbar spine disability manifested by moderate limitation 
of range of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5292 
(1992-2001).  A 40 percent rating was warranted for severe 
limitation of lumbar spine motion.  Id.  A maximum 10 percent 
rating was warranted for severe limitation of dorsal spine 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5291 (1992-2001).  
The schedular criteria also included a provision for 
evaluating residuals of vertebral fractures as follows:

5285	Vertebra, fracture of, residuals:
With cord involvement, bedridden, or 
requiring long leg braces 
.........................................................100
Consider special monthly compensation; with 
lesser involvements rate for limited motion, 
nerve paralysis.
Without cord involvement; abnormal mobility 
requiring neck brace (jury mast) 
..............................................60
In other cases rate in accordance with 
definite limited motion or muscle spasm, adding 
10 percent for demonstrable deformity of 
vertebral body.
NOTE:  Both under ankylosis and limited 
motion, ratings should not be assigned for more 
than one segment by reason of involvement of 
only the first or last vertebrae of an adjacent 
segment.

In evaluating the severity of a musculoskeletal disability, 
the RO was to assess functional impairment and determine the 
extent to which a service connected disability adversely 
affected the ability of the body to function under the 
ordinary conditions of daily life, including employment.  38 
C.F.R. § 4.10 (1992-2001).  When rated for limitation of 
motion, a higher rating could be assigned where there was 
functional impairment on repeated use of the joints and/or 
during flare-ups of disability manifested by more motion than 
normal, less motion than normal, incoordination, weakness, 
and fatigability.  38 C.F.R. §§ 4.40 and 4.45 (1992-2001).  
See DeLuca v. Brown, 8 Vet. App. 202, 206-08 (1995).  A 
finding of functional loss due to pain had to be "supported 
by adequate pathology and evidenced by the visible behavior 
of the claimant."  38 C.F.R. § 4.40 (1992-2001).

Degenerative arthritis was to be rated on the basis of 
limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 
5003 (1992-2001).  Where limitation of motion was non-
compensable under VA's rating schedule, a minimum 10 percent 
rating was warranted where there was objective evidence of 
arthritis with non-compensable limitation of motion.  Id.  
The veteran held the burden of establishing his entitlement 
to benefits, see 38 U.S.C.A. § 5107(a) (West 1991), with VA 
resolving reasonable doubt of material fact in his favor.  
38 U.S.C.A. § 5107(b) (West 1991).

As indicated by the appellant, a February 13, 1992 
examination report located in VA clinical records included a 
statement of that the veteran's "[b]ack movements [were] 
markedly impaired in all directions."  However, the 
examiner's opinion of "marked" limitation of motion was not 
supported by actual clinical measurements of spinal range of 
motion loss.  See 38 C.F.R. § 4.46 (1992-2001) (stressing the 
importance of accurate measurement by goniometer in measuring 
limitation of motion).

VA examination in September 1992 did not include range of 
motion findings due to the veteran's convalescent status 
following coronary bypass surgery.  VA examination in January 
1993 measured lumbar spine motion as 55 degrees of forward 
flexion, 8 degrees of backward extension, 20 degrees of left 
lateral flexion, 15 degrees of right lateral flexion and 20 
degrees of rotation bilaterally with slight discomfort on 
extreme ranges of motion.  Unfortunately, the veteran's 
bedridden status following his cerebrovascular accident in 
1997 precluded any further, meaningful examination of lumbar 
spine motion.

The Board finds, by a preponderance of the evidence, that the 
veteran's lumbar spine range of motion loss was not more than 
moderate in degree for the time period in question.  The 
assessment of "marked" limitation of motion is a subjective 
description with no objective basis of measurement.  The 
range of motion findings on VA examination in 1993 reflect 
motion loss that was at most moderate in degree.  

The Board has considered the veteran's report of functional 
limitations on activities such as prolonged standing and 
walking, etc., but finds that the report of slight discomfort 
on extreme ranges of motion on VA examination in 1993 does 
not support a finding that, during flare-ups of disability, 
the veteran's disability more closely approximated severe 
loss of lumbar spine motion.  The term marked is synonymous 
with the term "noticeable" and does not, in and of itself, 
support a finding other than range of motion loss was visible 
upon examination such as would be with moderate range of 
motion loss.  See Webster's II, New College Dictionary, p. 
670 (1995).  As such, the most probative evidence of record, 
consisting of actual range of motion measurements conducted 
by a VA examiner in 1993, establishes that the veteran's 
lumbar spine range of motion loss was not more than moderate 
in degree.

The appellant also raises the argument that the veteran was 
entitled to a separate 10 percent rating under Diagnostic 
Code 5285 for demonstrable deformity of vertebral body.  
Quite simply, the veteran never manifested a demonstrable 
deformity of vertebral body during his lifetime.  It appears 
the appellant associates the term demonstrable deformity as 
akin to changes in the veteran's bone structure as 
demonstrated by x-ray examination.  No such vertebral 
fracture deformity has ever reported.  There is no single 
examiner description of demonstrable deformity regarding the 
veteran's possible compression fracture in service.  In fact, 
a VA examiner in November 1999 found no significant evidence 
of deformity present on the spine.  Therefore, the criteria 
of Diagnostic Code 5285 were not applicable to the claim.

The Board also notes that the veteran had voiced some 
complaint of left lower extremity pain during his lifetime 
diagnosed as left sacroiliac nerve neuritis in 1948.  A 
neuropsychiatric examination in March 1949, however, 
diagnosed the veteran with a psychoneurosis conversion 
reaction manifested by myalgic and arthralgic pain in his 
back and left leg.  A VA clinic record in March 1992 did 
reflect his report of left lower extremity pain and he 
reported some slight numbness in the left lower leg on VA 
examination in January 1993.  However, at that time, he 
specifically indicated that his sciatic symptoms had 
resolved.  His examination was negative for sciatic pain on 
straight leg raising, and his neurologic examination was 
significant only for some decrease in sharp and dull 
discrimination over the posterior and lateral surfaces of the 
lower leg.  Such findings were clearly insufficient to 
consider a higher 40 percent rating under Diagnostic Code 
5243 for severe, recurring attacks of intervertebral disc 
syndrome with little intermittent relief.  Additionally, a 
separate rating was not warranted for his x-ray confirmed 
arthritic changes as he was given a compensable rating for 
range of lumbar spine motion loss.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (1992-2001).

Finally, the Board also does not find that the veteran's 
disability picture was so unusual or exceptional as to 
require referral to the Director of Compensation and Pension 
for consideration of an extraschedular rating.  See 38 C.F.R. 
§ 3.321(b) (1992-2001).  On VA examination in 1992, the 
veteran reported retiring from work due to age and a heart 
condition, and was walking regularly prior to undergoing 
coronary bypass surgery.  As indicated above, his physical 
examination findings demonstrated lumbar spine loss of motion 
that was no more than moderate in degree, and the RO had 
assigned a separate, maximum rating for dorsal spine loss of 
motion.  He did not require frequent hospitalizations for his 
treatment of this disability, and there is no competent 
evidence suggesting that his disability picture markedly 
interfered with his employability.

V.  Dependents' Educational Assistance

In order to establish entitlement to educational benefits 
under Chapter 35, VA regulations provide that the applicant 
must meet certain criteria.  The applicant must be the 
dependent of a veteran who was discharged from service under 
conditions other than dishonorable, and the veteran must have 
died as a result of a service-connected disability or had a 
permanent and total service-connected disability at the time 
of his or her death.  38 C.F.R. §§ 3.807, 21.3020, 21.3021 
(2004).  In the instant case, the veteran did not die from a 
service-connected disability, nor was he permanently and 
totally disabled at the time of his death from a service-
connected disability.

The Board is bound by the regulations of the Department.  38 
U.S.C.A. § 7104(c) (West 2002).  Thus, for the reasons stated 
above, the Board has no legal authority to grant educational 
assistance benefits under Chapter 35.  Consequently, 
entitlement to educational assistance under Chapter 35 is 
denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 
(1994) (where the law and not the evidence is dispositive of 
the issue, the claim must be denied because of a lack of 
entitlement under the law).

VI.  Duty to assist and provide notice

The Board finally notes that it has considered the 
applicability of the Veterans Claims Assistance Act (VCAA) of 
2000.  106 P.L. 475, 114 Stat. 2096 (2000).  In pertinent 
part, this law defines VA's notice and duty to assist 
requirements.  See 38 U.S.C. §§ 5102, 5103, 5103A, and 5107 
(West 2002).  The Court of Veterans Appeals (CAVC) has 
emphasized that the provisions of the VCAA impose new notice 
requirements on the part of VA.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Specifically, VA has a duty to 
notify a claimant (and his representative) of any 
information, whether medical or lay evidence or otherwise, 
not previously provided to VA that is necessary to 
substantiate a claim.  38 U.S.C.A. § 5103 (West 2002).  As 
part of that notice, VA shall indicate which portion of that 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, VA will attempt to obtain 
on behalf of the claimant.  Id. 

The CAVC's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II) held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  The Pelegrini II Court also held that the 
language of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
require that a VCAA notice be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  

In this case, the initial AOJ decisions were rendered prior 
to the passage of the VCAA on November 9, 2000.  In January 
2001, the appellant was provided a section 5103 notice on the 
issue of establishing entitlement to accrued benefits and, in 
June 2003, was provided a section 5103 notice with regard to 
the claim for service connection for the cause of the 
veteran's death.  Both of these letters advised the appellant 
of the types of evidence and/or information necessary to 
substantiate the claims as well as the relative duties on the 
part of herself and VA in developing the claim.  

Technically, the Board concedes that the VCAA notices in this 
case were not provided to the appellant prior to the initial 
AOJ adjudication denying the claims.  This is so because of 
impossibility; the section 5103 provisions did not become law 
until after the initial AOJ decisions.  As such, VA took a 
reasonable approach of providing a section 5103 notice in a 
commonsense manner consistent with the procedural posture of 
the case; a rule of construction adopted by the United States 
Supreme Court in similar cases where procedural rules are 
applied retroactively.  See Landgraf v. USI Film Products, 
511 U.S. 244, 280 (1994); Lindh v. Murphy, 512 U.S. 320, 328-
29 (1997).

In Pelegrini II, the CAVC noted that the VCAA timing 
requirements serve the purpose of providing an orderly 
sequence of claims development and adjudication for which the 
claimant could expect compliance.  However, the Pelegrini II 
Court recognized that, in situations such as this case where 
the initial AOJ determination was rendered prior to the 
enactment of the VCAA, that there was no specific requirement 
that the claim be returned to the AOJ as though the original 
decision was nullified.  Rather, the issue turned on whether 
any deviation from the orderly process of the appeal would 
result in any prejudicial effect to the claimant.

The accrued benefit claim necessarily involves a retroactive 
review of the evidence of record at the time of the veteran's 
death, and no prejudice accrues to the claimant for any 
deficiency posed by the timing of the VCAA letter.  VCAA 
notice is not required in connection with a claim that cannot 
be substantiated where, as here, no factual development could 
lead to an award.  VAOPGCPREC 5-2004 (June 23, 2004).  
Similarly, the question of entitlement to Dependent's 
Educational Assistance under 38 U.S.C.A. § 35 is also based 
solely on a question of law in this case.

The cause of death claim does involve potential receipt of 
additional evidence not associated with the veteran's claims 
folder prior to his death.  The appellant was served her VCAA 
letter in June 2003, and has had ample opportunity to obtain 
or secure the necessary information and/or evidence necessary 
to cure that evidentiary defect.  She has not requested an 
extension of time to submit additional evidence, and has not 
suggested the existence of any additional evidence that may 
be capable of substantiating her claim.  On this record, the 
Board finds that no prejudice has accrued to the appellant 
merely because she received her VCAA letter after the initial 
AOJ determination, especially since the AOJ determination was 
rendered prior to the enactment of the VCAA.  Therefore, any 
defect with respect to the VCAA timing requirement in this 
case would be harmless error.  See 38 C.F.R. § 20.1102 (2004) 
(an error or defect by the Board which does not affect the 
merits of the issue or the substantive rights of a claimant 
will be considered harmless error and not a basis for 
vacating or reversing a decision).

The provisions of 38 U.S.C.A. § 5103A require VA to provide 
assistance to the claimant in the development of the claim.  
In this case, the veteran's service medical records have been 
associated with the claims folder, and all known medical 
records, VA or otherwise, have been associated with the 
claims folder.  The Board specifically finds that medical 
opinion is not required in this case.  It has not been 
alleged, nor shown, that the veteran's causes of death were 
manifest in service or within an applicable presumptive 
period following his discharge from service.  Furthermore, 
the veteran's service connected disabilities were 
musculoskeletal in nature and not suspect to affecting a 
vital body function.  See 38 C.F.R. § 3.312(c)(2) (2004).  
There is also no competent evidence of record suggesting a 
causal relationship between the causes of death and service 
connected disability.  Absent some minimal showing by 
competent evidence that the veteran's cause of death is 
related to service and/or service connected disability, VA 
has no duty to obtain medical opinion in this case.  See 
Wells v. Principi, 326 F. 3d. 1381, 1384 (Fed. Cir. 2003).

The Court has concluded that the VCAA does not require a 
remand where a claimant was fully notified and aware of the 
type(s) of evidence required to substantiate the claim and 
that no additional assistance would aid in further developing 
a claim.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001).  When, as here, it is evident that there is no 
reasonable possibility that any further assistance would aid 
the appellant in substantiating her claims, the VCAA does not 
require further assistance.  Wensch v. Principi, 15 Vet. App. 
362 (2001); Dela Cruz; see also 38 U.S.C.A. § 5103A(a)(2) 
(Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim").  Accordingly, the Board finds 
that VA's duty to assist has also been satisfied in this 
case.


ORDER

Service connection for the cause of the veteran's death is 
denied.

The claim for accrued benefits with regard to an evaluation 
in excess of 20 percent for residuals of vertebral body L-1 
and degenerative arthritis of the lumbar spine is denied.

Entitlement to Dependents' Educational Assistance is denied.


	                        
____________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


